UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2015 AOXING PHARMACEUTICAL COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 0-24185 65-0636168 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 444 Washington Blvd., Suite 3338, Jersey City, New Jersey 07310 (Address of Principal Executive Office) (Zip Code) (646) 367 1747 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement On September 24, 2015 Aoxing Pharmaceutical Company entered into a Securities Purchase Agreement.The Securities Purchase Agreement provides that, at a closing expected to occur on September 29, 2015 after satisfaction of standard closing conditions, Aoxing Pharmaceutical Company will sell 2,352,941 shares of common stock and 1,764,705 common stock purchase warrants (the “Warrants”).The purchasers are institutional investors.The aggregate purchase price for the securities will be $3,000,000. Each Warrant will permit the holder to purchase one share of common stock from Aoxing Pharmaceutical Company for a price of $1.74 per share.The Warrants will be exercisable commencing six months after the closing date, and will expire five and one-half years after the closing date. Aoxing Pharmaceutical Company is making the offering and sale of the shares and warrants pursuant to a shelf registration statement on Form S-3 (Registration No. 333-205148) that was declared effective by the Securities and Exchange Commission on July 1, 2015, and a base prospectus dated as of the same date, as supplemented by a prospectus supplement to be filed with the Securities and Exchange Commission on September 28, 2015. Item 9.01Financial Statements and Exhibits Exhibits 10-a Securities Purchase Agreement dated September 24, 2015 among Aoxing Pharmaceutical Company, Inc. and certain named Purchasers. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Aoxing Pharmaceutical Company, Inc. Date:September 25, 2015 By: /s/ Zhenjiang Yue Zhenjiang Yue, Chief Executive Officer
